Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 20, 2020

                                      No. 04-19-00399-CR

                                     Kurt Wayne LOPER,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 566384
                      Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
      The State’s motion for an extension of time to file its brief is granted.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court